Citation Nr: 9903966	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected bilateral pes cavus with heel pain, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected chronic right ankle pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1991 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  That rating decision granted 
service connection for bilateral pes cavus with heel pain and 
assigned thereto a 10 percent disability rating, effective 
February 1995.  Service connection was also granted for 
chronic right ankle pain and a noncompensable (0 percent) 
disability rating was assigned effective February 1995.

In July 1997, a hearing was held before James W. Engle, who 
is the Acting Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  Thereafter, in July 
1997, the case was remanded for examination of the veteran 
and medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral pes cavus with 
heel pain is currently manifested by: a normal gait, with and 
without shoes; bilateral ankle dorsiflexion to 20 degrees and 
plantar flexion to 50 degrees; a normal range of motion in 
all toes; 5/5 strength in the toes and ankles; limited 
ability to heel stand and toe stand due to pain; and 
complaints of pain, instability and weakness.  X-ray 
examination of the veteran's feet and ankles revealed a 
slightly higher than normal arch, but were otherwise normal.  

3.  The veteran's service-connected chronic right ankle pain 
is currently manifested by: a normal gait with and without 
shoes; right ankle dorsiflexion to 20 degrees and plantar 
flexion to 50 degrees, 5/5 strength in all toe and ankle 
motions; slight minimal tenderness over the anterotalor 
fibular ligament, and a limited ability to toe stand and heel 
stand due to pain.  X-ray examination of the right ankle 
revealed a normal bone structure and no evidence of 
arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating 
higher than 10 percent for bilateral pes cavus with heel pain 
have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Part 4, 
Diagnostic Code 5276 (1998).

2.  The criteria for an increased (compensable) disability 
rating for the veteran's service-connected chronic right 
ankle pain have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.31, 4.40, 4.45, 
4.71, Part 4, Diagnostic Codes 5271 and 5284 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

The veteran's claims for increased disability ratings for his 
service-connected bilateral pes cavus with heel pain and his 
service-connected chronic right ankle pain are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Consideration of the entire recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Air Force from February 1991 
to February 1995. The veteran's entrance examination, dated 
May 1990, noted essentially normal findings throughout.  In 
July 1993, the veteran twisted his right ankle playing 
softball.  Objective examination the right ankle revealed 
moderate swelling and tenderness.  X-ray examination of the 
veteran's right ankle, performed at that time, revealed "a 
small bony density located just superior to the distal talus 
which could represent a minimal, sliverlike avulsion 
fracture."  The treatment report concluded with a diagnosis 
of sprained right ankle.  Subsequent service medical records 
noted the veteran's continuing complaints of pain in the 
right ankle.  A treatment report, dated September 1994, noted 
the veteran's complaints of right arch pain, right ankle 
cracking and several small nodules around the right heel.  
Physical examination of the veteran's right ankle revealed 
tenderness and several small "whitish" nodules.  The report 
also noted that the veteran's right ankle showed no signs of 
instability.  An assessment of plantar fasciitis, right foot, 
was given.  A November 1994 treatment report noted the 
veteran's complaints of instability in his right ankle, and 
that he wears a brace for this condition.  X-ray examination 
of the right ankle revealed no fracture or other acute bony 
abnormalities.  

A private medical consultation report, dated November 1994, 
was submitted by S. Bhatt, M.D.  The report noted the 
veteran's complaints of instability in his right ankle.  
Physical examination of the right ankle was "essentially 
unremarkable except there is some weakness of the peroneal 
muscles.  There is no tenderness over the ankle joint.  The 
anterior drawer test is negative."  The report concluded by 
advising the veteran to begin peroneal strengthening 
exercises and to discontinue use of his ankle brace.

In December 1994, the veteran filed his claim for service 
connection for a bilateral arch injury and a right ankle 
disorder.  In support of his claim, the veteran filed a 
statement, VA Form 21-4138, indicating that he had incurred 
injuries to both his right ankle and both of his both feet 
during his active duty service.  He indicated that he "can 
no longer stand or walk for long periods of time," and that 
"any kind of pressure on the heels causes severe pain."  As 
for his right ankle, the veteran indicated that it "feels 
like it's giving out on the side, like it wants to go in when 
I walk or stand.  I need some type of brace for support to 
keep it straight."

In April 1995, a VA compensation and pension examination was 
conducted.  The report of this examination noted the 
veteran's complaints of pain in his heels, especially after 
prolonged standing.  Physical examination revealed that the 
veteran's carriage, posture and gait were all within normal 
limits.  The report also indicated, in pertinent part:

Examination of both feet reveals pes 
cavus bilaterally.  The skin temperature 
and skin color pedal pulses all appear to 
be within normal limits.  There is no 
evidence of callus formation.  There is 
tenderness of both heels, especially on 
the right.  The patient is able to stand 
on his toes.  He is unable to walk on his 
toes.  He cannot walk on his heels 
because of extreme discomfort.

Examination of both ankles reveals full 
range of motion with discomfort on 
extreme dorsiflexion.  There is 
tenderness along the medial malleolus 
region of the right ankle.  There is no 
evidence of soft tissue swelling at this 
time.  

The report concluded with diagnoses of: (1) history of severe 
ankle sprain, right, symptomatic; (2) pes cavus, bilaterally; 
and (3) painful heels, right worse than left.

In May 1995, the RO issued a rating decision granting service 
connection for bilateral pes cavus with heel pain and 
assigned thereto a 10 percent disability rating, effective 
February 1995.  The RO's May 1995 rating decision also 
granted service connection for chronic right ankle pain and 
assigned thereto a noncompensable (0 percent) disability 
rating, effective February 1995.

Medical treatment reports, dated April 1995 through June 
1995, were submitted from the VA medical center at University 
Drive.  An April 1995 treatment report noted the veteran's 
request for a right ankle brace.  Physical examination 
revealed no soft tissue swelling and that the veteran's 
arches were somewhat flat.  A diagnostic impression of right 
ankle sprain was noted.  In June 1995, the veteran requested 
a right ankle brace and orthotics.  The June 1995 treatment 
report noted the veteran's history of a right ankle injury 
during service.  It also noted that the veteran's prior 
request for these items had been denied because he lacked 
proper documentation.  A diagnostic impression of chronic 
right ankle pain and plantar fasciitis was given.  

In July 1995, the veteran filed a notice of disagreement, VA 
Form 21-4138, noting that his "right ankle is the biggest 
problem.  My ankle swells up all the time and I have to soak 
it all the time.  I am having severe pain anytime I put 
weight on my ankle."  The veteran also indicated that he was 
prescribed a prosthetic device to keep his right ankle from 
giving out.  He also stated that putting pressure on his 
heels causes severe pain and that his arches swell up all the 
time.  He noted that he has to wear orthotics for both of his 
arches.  

In October 1995, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he had been 
prescribed orthotics for both his feet and his right ankle.  
He indicated that he has about 20 small nodules on both of 
his feet and that they cause pain in his heels with pressure.  
He also noted that he takes Motrin and soaks his feet on a 
daily basis to ease the pain.  The veteran indicated that he 
could only stand for about ten minutes and that he could only 
walk short distances due to pain in his feet.  As for his 
right ankle, the veteran testified that it is stable when he 
is wearing his foot brace.  He reported that his right ankle 
swells and is painful during prolonged walking or standing.  
He also noted that he was able to go shopping for his wife 
for periods up to 20 minutes.   

In December 1995, a VA examination for feet was conducted.  
The report of this examination noted the veteran's subjective 
complaints of pain in his heels.  The report indicated that 
the veteran had custom orthotics bilaterally and a right 
ankle brace.  Physical examination revealed high arches of 
both feet with plantar flexion of the first metatarsal 
bilaterally.  The report noted skin papules on both of his 
heels.  A diagnosis of pes cavus with associated plantar 
flexed first metatarsals was given.  The examination report 
also noted that biomechanically, because of the veteran's 
foot type, it was difficult for his feet to absorb shock with 
a pes cavus (slight heel varus).  The examiner also noted 
that the pes cavus foot type was by no means caused by a 
service-connected event, but that it may have been aggravated 
by excessive walking and marching.  The VA examiner 
recommended that the veteran continue with properly molded 
orthotics and physical therapy to strengthen the arch and 
ankle complex.  

In July 1997, a hearing was conducted before the Board.  At 
the hearing, the veteran testified that his bilateral pes 
cavus with heel pain is manifested by 20 to 25 small nodules 
on his heels and feet that cause pain when standing for 
prolonged periods of time.  The veteran indicated that his 
orthotics do relieve some of the pain and that he is able to 
stand for approximately half an hour.  He indicated that he 
is currently employed as a clerk for the U.S. Postal Service, 
and that he is on his feet for a good part of the day  He 
noted that his employer had padded the area where he sorts 
the mail to aid him, that he has cramps in his feet at the 
end of the day, and that he takes Motrin and soaks his feet 
daily.  He also indicated that he last received treatment for 
his bilateral pes cavus in December 1995.  As for his ankle 
condition, the veteran testified that he has sharp, stabbing 
pain in his right ankle.  He reported that he does wear a 
brace on his ankle and that he has a limited range of motion 
in his right ankle due to pain.  

In October 1998, a VA examination for feet was conducted.  
The report of this examination noted the veteran's narrative 
history of a right ankle injury during his military service.  
Currently, the report indicated that he wears a brace on his 
right ankle and feels a sense of buckling if he does not wear 
it.  The veteran reported subjective complaints of popping in 
both ankles, worse on the right, and cramping in the arches 
of both feet.  He also indicated that he is not under any 
regular conditioning program at this time.  The report noted 
that the veteran was currently employed as a supervisor for 
the United States Postal Service and that he spends 
approximately half of his working day standing.  Physical 
examination revealed that the veteran has a "normal gait 
with and without shoes."  The report indicated that his 
ability to toe stand and heel stand was limited due to 
complaints of pain.  The report also stated, in part:

He has no valgus shift of his hind foot 
when standing on his toes.  Plantar 
fascia is tight and demonstrates a 
bowstring tendency bilaterally when the 
metatarsophalangeal joints are 
dorsiflexed.  There is slight tenderness, 
but no erythema, thickening or nodularity 
along the plantar fascia.  On heel 
standing, he has some papule visible in 
the plantar skin and the skin adjacent to 
the plantar surface on the medial aspect 
of both heels.

Ankle range of motion is symmetrical 
bilaterally at 20 degrees dorsiflexion to 
50 degrees plantar flexion.  
Metatarsophalangeal joint range of motion 
is essentially the same across all toes 
of both feet from 45 degrees dorsiflexion 
to 20 degrees plantar flexion.  Toe range 
of motion is grossly normal in 
appearance.  Motor testing is 5/5 in all 
toe and ankle dorsiflexion, plantar 
flexors, inverters and everters 
bilaterally.  He has slight minimal 
tenderness over the anterotalor fibular 
ligament on the right ankle.  Anterior 
drawer is negative bilaterally.  He has 
no subtalar instability or limitation of 
motion on either foot.  There is no 
ecchymosis or swelling over the lateral 
or medial ligamentous structures of the 
right ankle.

X-ray examination of the veteran's feet and ankles revealed a 
slightly higher than normal arch, but was otherwise normal.  
No evidence of arthritis was indicated.  The report concluded 
with diagnoses of: (1) right ankle sprain documented in 
military medical records, "[n]o residual demonstrable ankle 
instability based on my examination, the radiographs, or the 
consultation and report of stress radiographs by civilian 
consultant orthopedic physician;"  (2) "[m]ild lateral 
right ankle pain which the patient associates with his 
service connected injury.  Tendency of his right ankle to 
invert if he does not wear his orthosis, but no demonstrable 
instability.  These right ankle symptoms are related by 
chronology to his service connected injury, but do not 
represent a specific identifiable musculoskeletal pathology 
other than possibly decreased lateral compartment muscle 
conditioning on the right lower extremity;" and (3) mild pes 
cavus, bilaterally.

III.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 

motion, in weight bearing and non weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

In his informal hearing presentation, dated January 1999, the 
veteran's representative argues that the veteran's December 
1998 VA examination was inadequate because the report 
mistakenly indicated that the veteran's pes cavus disorder 
was not service-connected.  In reviewing this contention, the 
Board believes that the VA examiner conducting the December 
1998 examination was merely offering his opinion as to 
whether this condition was related to the veteran's service.  
In addition, the Board finds that this examination report, 
with its extensive discussion of the veteran's medical 
history along with current objective findings, complies with 
the instructions from the Board's July 1997 remand.  
A.  Bilateral Pes Cavus with Heel Pain

The veteran's service-connected bilateral pes cavus with heel 
pain is currently rated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5278 (1998).  Diagnostic 
Code 5278 provides that acquired bilateral claw foot (pes 
cavus) where the great toe is dorsiflexed, where there is 
some limitation of dorsiflexion at the ankle, and where there 
is definite tenderness under the metatarsal heads warrants a 
10 percent evaluation.  The next highest rating for acquired 
bilateral pes cavus, a 30 percent rating, is warranted when 
there is evidence of all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads.  A 50 percent evaluation for bilateral pes 
cavus requires evidence of marked contraction of plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities and marked varus deformity.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected bilateral pes 
cavus with heel pain is most appropriately rated as 10 
percent disabling under Diagnostic Code 5278.  The medical 
evidence of record does not demonstrate that all of the 
veteran's toes, of either foot, tended to dorsiflexion.  The 
veteran's most recent VA examination for feet, conducted in 
December 1998, noted that he has a normal gait, with and 
without shoes.  The report also noted that he was not in 
acute distress and that there was no valgus shift of his hind 
foot when standing on his toes.  His previous VA examination 
for feet, performed in December 1995, noted only plantar 
flexion of the first metatarsal bilaterally.  There is also 
no medical evidence of shortened plantar fascia or dropped 
forefoot.  The veteran's December 1998 VA examination report 
noted that his plantar fascia was tight and demonstrated a 
bowstring tendency bilaterally when the metatarsophalangeal 
joints are dorsiflexed.  X-ray examination of the veteran's 
feet revealed a slightly higher than normal arch, but 
otherwise normal.  There was also no evidence of marked 
tenderness under the metatarsal heads.  The report noted only 
"slight tenderness" along the plantar fascia.  In addition, 
the veteran's feet exhibited 5/5 strength in all toe and 
ankle dorsiflexion, plantar flexors, inverters and everters, 
bilaterally.  Range of motion testing of the veteran's ankle 
was from 20 degrees dorsiflexion to 50 degrees plantar 
flexion, bilaterally. See 38 C.F.R. § 4.71, Plate II (1998) 
(full ankle dorsiflexion is to 20 degrees and full plantar 
flexion is to 45 degrees).  Toe range of motion was also 
reportedly grossly normal in appearance.  Consequently, the 
Board finds that a rating higher than the currently assigned 
10 percent is not warranted for the veteran's service-
connected bilateral pes cavus with heel pain.  See 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5278, 5280, 5284 (1998).

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected 
bilateral pes cavus with heel pain.  Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. 
§§ 4.40, 4.45) pertaining to pain and additional functional 
limitation have already been accounted for in the assignment 
of the current rating.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
report of the veteran's most recent VA examination for feet, 
dated December 1998, noted 5/5 strength in the veteran's toes 
and ankles.  The report also noted that veteran walked with a 
normal gait, with or without shoes, and is employed in an 
occupation which requires him to stand approximately half the 
time.  In addition, the report found only "slight 
tenderness" along the plantar fascia.  At his hearing before 
the Board, the veteran indicated that he is on his feet for a 
good part of the day.  

Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board finds 
that a 10 percent rating for the veteran's service-connected 
bilateral pes cavus with heel pain adequately compensates the 
appellant for the level of his pain.

In reaching its conclusion herein, the Board considered the 
benefit of the doubt under 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1997) and 38 C.F.R. §§ 3.102, 4.3 (1998), but the 
evidence is not of such approximate balance as to warrant its 
application.  The Board finds the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his service- connected bilateral pes cavus 
with heel pain.
B.  Chronic Right Ankle Pain

As noted above, the RO ascertained the severity of the 
veteran's service-connected chronic right ankle pain to be 
noncompensable (0 percent) pursuant to Diagnostic Codes 5270 
- 5299.  Thus, in reaching its conclusion herein, the Board 
has considered potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this regard, Diagnostic Code 5270, 
relating to ankylosis of the ankle, contemplates a 20 percent 
disability rating when the ankle is ankylosed in plantar 
flexion at an angle less than 30 degrees.  If an ankle is 
ankylosed in plantar flexion between 30 and 40 degrees, or 
dorsiflexion between 0 and 10 degrees, a 30 percent 
evaluation is assigned.  A 40 percent evaluation is assigned 
if the ankle is ankylosed in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (1998).

Pursuant to Diagnostic Code 5271, relating to a limited range 
of motion of the ankle, a 20 percent disability rating is 
warranted when there is a marked limitation of motion in the 
ankle.  A higher disability rating is not warranted under 
this code section.

Diagnostic Code 5284, relating to other foot injuries, 
indicates that a 10 percent disability rating is warranted 
for moderate foot injuries.  A 20 percent disability rating 
is warranted for moderately severe foot injuries.  A severe 
foot injury warrants assignment of a 30 percent disability 
rating.  The note to this section indicates that a 40 percent 
disability rating is warranted for an injury with actual loss 
of use of the foot.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected chronic right 
ankle pain does not warrant a compensable disability rating.  
The veteran's most recent VA examination for feet, conducted 
in December 1998, noted that the veteran's right ankle 
exhibited a range of motion from 20 degrees dorsiflexion to 
50 degrees plantar flexion.  Pursuant to 38 C.F.R. § 4.71, 
Plate II (1998), full ankle dorsiflexion is to 20 degrees and 
full plantar flexion is to 45 degrees.  Motor testing 
revealed 5/5 strength in all toe and ankle dorsiflexion, 
plantar flexors, inverters and everters.  The report also 
noted that he has a normal gait and "no subtalar instability 
or limitation of motion on either foot."  Although the 
veteran has expressed complaints of pain, instability and 
swelling in his right ankle, his most recent VA examination 
noted only "slight minimal tenderness over the anterotalor 
fibular ligament on the right ankle."  The report also 
indicated that there is a "[t]endency of his right ankle to 
invert if he does not wear his orthosis, but no demonstrable 
instability.  The right ankle symptoms are related by 
chronology to his service connected injury, but do not 
represent a specific identifiable musculoskeletal pathology 
other than possibly decreased lateral compartment muscle 
conditioning on the right lower extremity."  The December 
1998 VA examination report also noted that the veteran 
"currently works for the United States Postal Service as a 
supervisor and spends approximately half of his work day 
standing."  At the October 1998 hearing before the Board, 
the veteran indicated that he spends a good part of the day 
on his feet and that he last sought treatment for this 
condition in December 1995.  Thus, the Board concludes that 
the symptoms attributable to the veteran's service-connected 
chronic right ankle pain do not reflect anything more than a 
mild foot disorder.  Accordingly, an increased (compensable) 
disability rating is not warranted in this matter.  

In reaching this decision, the Board notes that governing VA 
regulations, set forth at 38 C.F.R. § 4.40 (1998), provide 
for consideration of a functional impairment when evaluating 
the severity of a musculoskeletal disability.  The United 
States Court of Veterans Appeals (Court) has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use." DeLuca, 8 Vet. App. at 206.  However, 
any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant." See 38 C.F.R. § 4.40 (1998).  In the present case, 
the veteran's December 1998 VA examination report noted a 
complete range of motion for the veteran's right ankle.  
Motor testing revealed 5/5 strength in all toe and ankle 
motions.  The report also noted that the veteran walked with 
a normal gait, with and without shoes.  During his December 
1998 VA examination the veteran indicated that he was 
employed full time by the United States Post Service.  
38 C.F.R. § 4.1 states, in pertinent part, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.10 states that "[t]he basis of 
disability evaluations is the ability of the body as a whole 
. . . to function under the ordinary conditions of daily life 
including employment."  Accordingly, the Board finds that 
the veteran's service-connected right ankle pain is currently 
manifested by a mild foot disability, and therefore, this 
condition is appropriately rated as noncompensable. 

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for an increased (compensable) 
disability evaluation for his service-connected chronic right 
foot pain.  



ORDER

Entitlement to an increased disability rating in excess of 10 
percent for service-connected bilateral pes cavus with heel 
pain is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected chronic right ankle pain is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

